Citation Nr: 0923427	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Parkinson's Disease.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul Minnesota.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an income statement submitted in connection with the 
Veteran's application for pension benefits, he reported 
pertinent treatment at the Minneapolis and St. Cloud VA 
facilities since 1990.  The claims file currently contains 
records of treatment at the Minneapolis VA facility since 
January 2002 and at the St. Cloud VA facility since May 1995, 
but no earlier.  Given that earlier records might lend 
further insight into the circumstances surrounding the onset 
and diagnosis of the Veteran's currently-shown Parkinson's 
disease, the RO should attempt to obtain them on remand.  The 
Board notes that in a medical release form received by the RO 
in March 2003, the Veteran also reported relevant treatment 
at the VA facility in Fargo, North Dakota in 1991 or 1992.  
However, a notation on that form, dated May 2006, indicates 
that no such treatment records were found in the Capri 
records system.  

Accordingly, the case is REMANDED for the following action:

1.	Request records of the Veteran's 
treatment at the Minneapolis VA 
facility from January 1990 to January 
2002, and at the St. Cloud VA facility 
from January 1990 to May 1995. All 
requests and any negative responses 
should be associated with the claims 
file. 

2.	Thereafter, the evidence should be 
reviewed, any additional development 
undertaken as may be indicated by the 
content of the records reviewed, and 
the claim re-adjudicated.  If the 
benefit sought on appeal is not granted 
in full, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
an opportunity to respond.  Thereafter, 
if appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




